Citation Nr: 1529934	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  14-40 042	)	DATE
	)
	)


THE ISSUES

1.  Whether an August 4, 1972, decision of the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board), that denied service connection for right pes planus, should be revised or reversed on the grounds of clear and unmistakable error (CUE).   

2.  Whether an August 4, 1972, decision of the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board), that denied service connection for left pes planus, should be revised or reversed on the grounds of clear and unmistakable error (CUE).  


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to September 1960.  

This matter is before the Board on an original action on the motion of the Veteran in which he alleges CUE in the August 4, 1972, Board decision that denied service connection for pes planus of both feet.  


FINDINGS OF FACT

1.  In an August 4, 1972, decision, the Board denied the Veteran's appeal as to the claim of entitlement to service connection for right pes planus.  

2.  The statutory or regulatory provisions extant at the time of the August 4, 1972, decision were incorrectly applied and as to the right pes planus and the outcome would have been manifestly different but for that error.  

3.  In an August 4, 1972, decision, the Board denied the Veteran's appeal as to the claim of entitlement to service connection for left pes planus

4.  The correct facts, as they were known at the time of the August 4, 1972, decision, were before the Board and the statutory or regulatory provisions extant at the time were correctly applied as to left pes planus.  


CONCLUSIONS OF LAW

1.  The August 4, 1972, Board decision denying the Veteran's appeal as to entitlement to service connection for right pes planus contained CUE.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403 (2014).  

2.  The August 4, 1972, Board decision denying the Veteran's appeal as to entitlement to service connection for left pes planus did not contain CUE.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  38 U.S.C.A. § 7111(a) (West 2014).  For the purposes of authorizing benefits, a rating or other adjudicative decision of the Board that constitutes a reversal or revision of a prior decision of the Board on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7111(b) (West 2014); 38 C.F.R. § 20.1406. 

The Board's Rules of Practice, including 38 C.F.R. § 20.1403, define CUE as: 

(a)  General.  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.

(b)  Record to be reviewed.  (1) General.  Review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.

(c)  Errors that constitute CUE.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.

(d)  Examples of situations that are not CUE.  (1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision.  (2) Duty to assist.  The Secretary's failure to fulfill the duty to assist.  (3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.

(e)  Change in interpretation.  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

In Evans v. McDonald, the Court defined CUE, as follows:

Clear and unmistakable error is established when the following conditions are met: First, either (1) the correct facts in the record were not before the adjudicator, or (2) the statutory or regulatory provisions in existence at the time were incorrectly applied.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Second, the alleged error must be "undebatable," not merely "a disagreement as to how the facts were weighed or evaluated."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); see also Hillyard v. Shinseki, 24 Vet.App. 343, 349 (2011).  Finally, the commission of the alleged error must have "manifestly changed the outcome" of the decision being attacked on the basis of CUE at the time that decision was rendered.  Russell, 3 Vet. App. at 313-14; see Bustos v. West, 179 F.3d 1378, 1380 (Fed.Cir.1999) (expressly adopting "manifestly changed the outcome" language in Russell); see also King v. Shinseki, 26 Vet. App. 433, 442 (2014) ("Whether it is reasonable to conclude that the outcome would have been different is not the standard that must be met for a motion alleging [CUE] to succeed.  The governing law requires that the error be 'undebatable' and that the commission of the alleged error must have 'manifestly changed the outcome' of the decision." (citing Russell, 3 Vet. App. at 313-14)).

27 Vet. App. 180, 185 (2014).  

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law, and when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Allegations that previous adjudications had improperly weighed and evaluated the evidence also can never rise to the stringent definition of CUE.  Fugo, 6 Vet. App. at 43-44.  

In a May 2015 Informal Hearing Presentation (IHP) the Veteran, through his representative, explained the basis for the motion.  That argument was to apply case law from 1998 (Miller v. West, 11 Vet. App. 345 (1998)) and 2012 (Horn v. Shinseki, 25 Vet. App. 231 (2012) to find CUE in the August 4, 1972, Board decision.  The representative argues that the medical Board report with regard to aggravation of left pes planus is insufficient to determine no aggravation of preexisting left pes planus and refers to Horn for that argument.  This argument is not a valid one.  A change in interpretation of statute or regulation is not a valid basis for finding CUE.  The cases cited to are precedential and necessarily provided a new interpretation of the law.  The value of a medical Board report is not reflected in the regulation extant at the time of the August 1972 decision and there was no statue addressing Board CUE at that time.  The U.S. Court of Appeals for Veterans Claims (Court) has made this very clear as it stated in Lamb v. Peake, 22 Vet. App. 227, 234-35 (2008), as follows:

The correct application of a statute or regulation as it was understood at the time does not retroactively become CUE where, subsequent to the decision challenged, there has been a change in the interpretation of the statute or regulation. Jordan (Timothy) v. Nicholson, 401 F.3d 1296, 1298-99 (Fed.Cir.2005); cf. 38 C.F.R. § 20.1403(e) (2008) ("[CUE] does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.").  Accordingly, a recent or novel interpretation of law cannot be used to support a CUE motion, because any interpretation would not change what the law was understood to mean at the time of the original decision.  See Smith (Rose) v. West, 11 Vet. App. 134, 137-38 (1998) (rejecting CUE motion as to 1969 RO decision based on its application of VA regulation invalidated by this Court in 1993 because RO in 1969 had applied "the law in effect at that time").

Indeed, if CUE could be shown by an interpretation of law not extant at the time of the decision being challenged, finality of a Board decision would be tenuous at best.  Clearly, neither the Court nor Congress intended this to be the case.  


      Facts 

Service treatment records include a November 1959 report of medical examination for the purpose of enlistment in the U.S. Navy.  This documents an abnormal clinical evaluation for the Veteran's feet.  There is a noting of third degree pes planus on the left.  There is no reference to his right foot.  Another entry from November 1959, at the Navy Recruiting Station, includes an annotation that the pes planus was not considered disqualifying.  A November 18, 1959, entry from the U.S. Naval Training Center in San Diego states that he had second degree pes planus, not considered disqualifying.  The foot that this applied to is not mentioned.  

There are several reports for relevant treatment beginning in December 1959.  March 1960 notes document that the Veteran reported that his feet hurt. The handwriting is largely illegible but appears to say that there was no history (hx) and he was to be referred to orthopedics.  A March 1960 consult sheet includes a request for evaluation and recommendation from orthopedics.  The request states that the Veteran had bilateral pes planus and had previously been aided by special shoes.  The service consultation report from orthopedic clinic stays that the Veteran complained of pain in the arches of one and one half year duration on prolonged standing with no history of injury.  Impression was symptomatic flat feet.  Arch supports were provided.  

May 1960 notes document that the Veteran's feet had been hurting lately and there is another request for consultation to orthopedics.  This consultation report states that he had moderate pes planus.  It also states that he had trouble in high school when he played baseball and basketball which he discontinued on account of pain in his feet.  Recommendation was rest and therapy.  

July 1960 notes document that his feet were worse following a landing party drill and that he was not wearing supports.  An August 1960 orthopedics consultation notes that the arch supports caused blisters.  The response from orthopedics was that if the Veteran could have shore duty for his remaining service period he could remain in the Navy, otherwise he was recommended for survey.  There is an August 1960 entry, signed by a medical officer, that states that the Veteran had bilateral flatfoot, in the line of duty and not due to his own misconduct.  He was transferred for survey at that time.  

A Report of the Board of Medical Survey, dated September 21, 1960, states that the Veteran had a diagnosis of bilateral flatfoot, it was not due to his own misconduct and was not incurred in the line of duty.  The report indicates that the condition existed prior to enlistment and that it was not aggravated by service.  The report stated that history revealed that he had pain in both feet since approximately fourteen years of age and that upon entering into service the pain gradually became worse and was not extremely severe.  In a summary of case history, the report states that "he is unfit for further service by reason of FLATFOOT, BILATERAL #460, which was neither incurred in nor aggravated by a period of active military service."  This report is signed by three medical corp officers.  

VA first received a claim of entitlement to VA disability benefits for pes planus in March 1972.  In April 1972 the RO denied the claim on the basis that the condition existed prior to service and was not aggravated by service and an increase in disability was due to the natural progress of the condition.  

In his April 14, 1972, statement, the Veteran asserted that he did not have flatfeet before entering service and questioned how he could have been discharged before the end of his enlistment if he had not ruined his feet on board ship.  The Veteran asserted that his service records would show that his feet did not start bothering him until after six months of service time.  

In May 1972, the Veteran testified at a formal hearing at the RO.  A physician present at the hearing explained that pes planus was classified by degrees one, two or three, with third degree being worse than second degree or first degree.  The Veteran testified that he had never had any problems with his feet prior to service, did not engage in any sports in high school, was not told at entrance into service that he had flat feet, and did not know he had flat feet until he "got on Water Aircraft."  

In the August 1972 decision, the Board noted the relevant facts of the case.  The Board determined that the left pes planus was noted at induction and that, although no reference was made to the right foot, subsequent clinical data clearly established a bilateral condition prior to service.  The Board explained that this became symptomatic on use, in-service treatment was to alleviate symptoms, no advancement in the basic chronic pathology was shown to have occurred during service, and that further treatment was not required for many years after service.  The Board found as fact that the Veteran had bilateral pes planus prior to service and that the symptoms of his bilateral pes planus manifested during service represented a continuation of those manifested prior to service and demonstrated no pathological advancement of the preservice condition during his period of military service.  

The Board concluded as a matter of law that pes planus of the right foot clearly and unmistakable preexisted the Veteran's service, and hence the presumption of soundness at induction was rebutted.  It also concluded as a matter of law that there was no applicable presumption of soundness with respect to the left foot.  It also concluded as a matter of law that bilateral pes planus was not shown to have been aggravated by service.  It cited to 38 U.S.C. § 332 with regard to a veteran being presumed to be in sound condition at entrance into service, to 38 U.S.C. § 310 and § 353 for service connection for disability resulting from disease or injury incurred in or aggravated by service, and to 38 U.S.C. § 353 and 38 C.F.R. § 3.306 for aggravation of a preexisting injury or disease by service.  


      Analysis

On its face, the motion does not present a basis for revision based on CUE and would indicate that dismissal is proper.  The Veteran points to a decision issued by the U.S. Court of Appeals for Veterans Claims (Court).  Those decisions, and indeed, the Court, did not exist at the time of the August 1972 decision.  CUE must be based on the law as it was understood at the time.  The decisions have to do with the probative value of bare conclusions in medical opinion.  There is nothing on the face of applicable statutes or regulations as of August 1972 that addresses the probative value of evidence depending on whether it was a bare conclusion or not.  To the extent the motion is based on an understanding of the law as it existed after the August 1972 decision, it does not provide a basis for CUE.  

However, a more nuanced reading of the motion reveals that the basic argument is that 38 U.S.C. § 311, the presumption of soundness statute, was incorrectly applied.  As explained below, the Board finds this to be the case with regard to the right pes planus.  Thus, the Board addresses the motion on the merits and ultimately grants the motion as to right pes planus and denies the motion as to left pes planus.  


      Right Foot - Analysis

The first condition for CUE in the August 1972 decision as to the right foot, is met.  The Board did not correctly apply the law extant at the time in determining that the presumption that the Veteran was sound when he was accepted into service with regard to his right foot had been rebutted.  This presumption is known as the presumption of soundness.  The Board applied 38 U.S.C. § 332 (1970), instead of 38 U.S.C. §  311 (1970).  It should have applied § 311.  Section 310 was the basic disability compensation statute entitlement statute for wartime service and section 331 was the basic disability compensation entitlement statute for peacetime service.  Section 332 was the presumption of soundness statute that applied to peacetime service and section 311 was the presumption of soundness statute that applied to wartime service.  However, section 337 required that for peacetime service after January 1955 the wartime presumption of soundness, at section 311 applied, not the peacetime presumption of soundness at section 332.  The statutes contain very different standards for rebutting the presumption of soundness.  Section 332 stated as follows:  

For the purposes of section 331 of this title, every person employed in the active military, naval, for six months or more shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.

However, 38 U.S.C. § 337 (1970) provided as follows:

For the purposes of this subchapter and subchapter V of this chapter and notwithstanding the provisions of sections 332 and 333 of this subchapter, the provisions of sections 311, 312, and 313 of this chapter shall be applicable in the case of any veteran who served in the active military, naval or air service after January 31, 1955.  

Subchapter IV of Title 38 included the basic entitlement statute for peacetime veterans, 38 U.S.C. § 331, which provided as follows:  

For disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation as provided in this subchapter, but no compensation shall be paid if the disability is a result of the veteran's own willful misconduct.

Because the Veteran had naval service after 1955, the correct presumption of soundness was that found at § 311 and is significantly different than the presumption of soundness found at § 332.  Section 311 provided as follows:

For the purposes of section 310 of this title, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.

Section 311 places a more onerous burden on the government in rebutting the presumption of soundness than does § 332 because the evidentiary standard is significantly harder to meet.  Under § 332, the government need demonstrate only that evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment into service.  To show preexistence under § 311, the government must demonstrate that there is clear and unmistakable evidence of preexistence.  

Because the Board did not correctly apply the law extant at the time, the first condition for a finding of CUE is met.  

The second condition for a finding of CUE is also met.  The error is undebatable.  The fact that the Board cited only to § 332 and referred to the rebutting evidence as "clinical data clearly establishes a bilateral condition before service," shows that it did not use the clear and unmistakable standard required by law.  Even the regulatory provision extant at the time (though later found to be invalid in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) contained the clear and unmistakable evidence standard.  "Clearly" is not the same standard as "clear and unmistakable evidence."  It is noted that Wagner later invalidated § 3.304(b) on the basis that it included only one of the two prongs for rebutting the presumption of soundness that were contained in the statute.  However, the Board need not address the referred to second prong because this case turns favorably for the Veteran on the first prong - whether the right pes planus existed at the time of entrance into active service.  

Reasonable minds could not differ, that the result would have been manifestly different but for the error.  That is, if the Board had applied the § 311 standard, the outcome would have been a grant of the appeal as to right pes planus.  The Survey Board evidence is simply not clear and unmistakable evidence in light of the other evidence of record.  Here, at best, the Veteran had foot pain when he was fourteen years old as far as what the Survey physicians relied upon.  He entered service when he was seventeen years old, so the fact that he had foot pain three years prior to service is weak support for a finding that he had pes planus of the right foot at the time of acceptance into service.  Moreover, the examination at entrance was certainly thorough because it noted pes planus on the left but did not mention the right foot.  In light of the facts relied upon by the Survey physicians the outcome would have been manifestly different if the Board had used the correct evidentiary standard for rebutting the presumption of soundness.  In short, the presumption would not have been rebutted.  

The Board finds that the error manifestly changed the outcome of the decision as to the right pes planus.  As the Veteran was sound with regard to his right foot when he was accepted for active service, the right pes planus that manifested during service was incurred in service, as a matter of law.  Thus, he had pes planus of the right foot during service and at discharge, and there is no dispute that he had it as of 1972.  Hence, all elements of service connection for pes planus were met at the time of the August 1972 decision.  Had the Board correctly applied the law it would have manifestly changed the outcome because instead of being denied service connection for right pes planus the Board would have granted service connection for right pes planus.  

For these reasons the Board finds that the August 1972 Board decision with regard to right pes planus contained CUE.  The August 1972 decision must be revised to reflect a grant of his appeal with regard to right pes planus.  The motion is granted with regard to the right pes planus.  


      Left Foot - Analysis

The August 1972 decision regarding left pes planus does not contain CUE.  There is no indication that the facts as they were known at the time were not before the Board.  The Board correctly applied the law.  Left pes planus was noted on the examination report at entrance into service so by the plain language of 38 U.S.C.A. § 311 he was not presumed sound as to left pes planus.  Section 353, the correct statute extant at the time, provided as follows:

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  

38 U.S.C. § 353 (1970).

The correct regulation extant at the time provided as follows:  

(a) General. A preexisting injury or disease will be considered to have been aggravated by any active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. (38 U.S.C. 1153) 

(b) War service.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service. This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.

(1) The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service. 

(2) Due regard will be given the places, types, and circumstances of service and particular consideration will be accorded combat duty and other hardships of service. The development of symptomatic manifestations of a preexisting disease or injury during or proximately following action with the enemy or following a status as a prisoner of war will establish aggravation of a disability.  (38 U.S.C. 1154) 

(c) Peacetime service.  The specific finding requirement that an increase in disability is due to the natural progress of the condition will be met when the available evidence of a nature generally acceptable as competent shows that the increase in severity of a disease or injury or acceleration in progress was that normally to be expected by reason of the inherent character of the condition, aside from any extraneous or contributing cause or influence peculiar to military service. Consideration will be given to the circumstances, conditions, and hardships of service.

Whether left pes planus worsened or not is a question involving the weighing of evidence.  There was both negative and positive evidence of record at the time of the August 1972 decision.  The Survey Board report included medical evidence that there was no worsening and the treatment records do not show a worsening.  Indeed, those records include the Veteran's report that his left foot hurt prior to service with prolonged walking.  This is all that is shown during service.  His 

testimony that was before the Board was that his left foot did not hurt prior to service.  Thus, the Board would have had to weigh the evidence to determine whether it was at least evenly balanced to determine whether there was a worsening during service.  Differences in opinion as to the weighing of evidence, cannot be CUE.  As there was no CUE with regard to the left foot determination in the August 1972 Board decision, the motion for revision of that aspect of the decision must be denied.  

ORDER

The Veteran's motion to revise or reverse the August 4, 1972, Board decision that denied his appeal as to a claim of entitlement to service connection for right pes planus, is granted; the August 4, 1972, Board decision is revised to grant service connection for right pes planus.  

The Veteran's motion to revise or reverse the August 4, 1972, Board decision that denied his appeal as to a claim of entitlement to service connection for left pes planus, is denied.  


____________________________________________
	Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



